August 25, 2015




                                 JUDGMENT
                 The Fourteenth Court of Appeals
                     VINCENT JOHN ZAHORIK, Appellant
NO. 14-13-00763-CR                          V.
                       THE STATE OF TEXAS, Appellee
                     ________________________________


      This cause was heard on the transcript of the record of the court below. The
record reveals error in the judgment. We therefore order that the judgment be
REVERSED, the indictment be DISMISSED, the appellant be ACQUITTED,
and this decision be certified below for observance.